TYSON, J.
The remark of the presiding judge to the jury in the case of State v. Bickers, made in the presence and hearing' of the jury who afterwards tried this case, if conducive to the due administration of the law, could not possibly have been of prejudice to the defendant.
In the absence of all showing to the contrary, it must he presumed that the judge was justified in protesting against the verdict in the manner that he did, because of a flagrant miscarriage of justice in that case, due, of course, to a failure on the part of the jury to discharge their duty. Entertaining this conviction, he ought not to have silently acquiesced in the verdict. Had he received the verdict without indicating his disapproval of it, he would have been understood by the jury render*117ing it and others present as sanctioning it. It would have been the equivalent of an approbation by him of the action of the jury and. a concurrence by him in their perversion of the administration of justice.
On the other hand, his protest against the verdict indicated and made known his intention to prevent, as far as possible, a recurrence of what had just happened — a determination to stop, if possible, unjust verdicts being rendered by juries in his court. That such was the purpose of the judge, and that it was so understood, we feel entirely assured. Being thus understood, the natural and legitimate tendency of the remark was to impress the jury trying the case with a proper conception of their duty: to bring them, if they were otherwise inclined, to a correct understanding that juries are organized for the administration of justice; and that verdicts should speak the truth and not falsehood. It is, therefore, not perceptible how the jury that tried this defendant, could have understood that the judge desired his conviction unless the evidence established his guilt under the law. On the contrary, what had occurred had served as a warning to them that a true verdict was expected of them in this case. Of this, the defendant has no right to complain. He was entitled to a fair and impartial trial by the jury, nothing more and nothing less. And whatever contributed to bringing about that result cannot be made' bases for complaint by him.
These considerations lead us to the conclusion that the objection taken by defendant to being tried by the jury, that tried him, can avail him nothing.
The other members of the court, while concurring in this conclusion, prefer not to concur in the reasoning-employed. They think it sufficient to say as sustaining it, that the remark of the judge, made as it was, with reference to the verdict in the Bicker’s case and having no reference to this case, it does not appear to have had any tendency to prejudice this defendant.
The voir 'dire examination of the witness Emily Mc-Lain showed her to be competent to testify.-White v. State, 136 Ala. 58; Williams v. State, 109 Ala. 65.
Affirmed.